J-S07013-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES GENUS                                :
                                               :
                       Appellant               :   No. 726 WDA 2020

          Appeal from the Judgment of Sentence Entered June 1, 2020
     In the Court of Common Pleas of Venango County Criminal Division at
                       No(s): CP-61-CR-0000824-2019



BEFORE: SHOGAN, J., DUBOW, J., and KING, J.

MEMORANDUM BY SHOGAN, J.:                           FILED: April 1, 2021

       Appellant, James Genus, appeals from the judgment of sentence

entered in the Court of Common Pleas of Venango County on June 1, 2020,

following his guilty plea to one count of possession of a controlled substance

with the intent to deliver. We affirm.

       The trial court summarized the procedural history as follows:

              On February 20, 2020[, Appellant] pled guilty to one count
       of possession of intent to deliver a controlled substance in
       violation of 35 [P.S.] § 780-11(a)[(30)], an ungraded felony. On
       June 1, 2020, the [c]ourt sentenced [Appellant] to twenty-seven
       to sixty months incarceration and found that he was not R.R.R.I.[1]
       eligible.

             On June 12, 2020, [Appellant] filed his Post-Trial Motion,
       arguing that [Appellant] was indeed R.R.R.I. eligible and
____________________________________________


1 Recidivism Risk Reduction Incentive (“RRRI”) Act, 61 Pa.C.S. §§ 4501 et
seq.
J-S07013-21


       requesting a hearing on the matter of [Appellant’s] eligibility. In
       his Post-Tr[ia]l Motion, [Appellant] made three contentions: (1)
       under Commonwealth v. Cullen-Doyle, 640 Pa. 783 (2017), a
       “single conviction for burglary, although a crime of violence, does
       not constitute a ‘history’ of violent behavior for purposes of
       determining a defendant’s eligibility [for R.R.R.I.]”; (2) ineligibility
       based upon a history of violent behavior premised solely upon a
       prior conviction for resisting arrest is contrary to law; and (3) that
       the [c]ourt’s finding of ineligibility based upon use of a firearm in
       a prior offense was improper, as “it is believed” that no firearm
       was involved in [Appellant’s] prior offenses.

                                          * * *

             The Court denied [Appellant’s] Motion without a hearing on
       June 24, 2020.[2]
____________________________________________


2 Appellant’s post-sentence motion was filed and docketed on June 12, 2020,
which was one day beyond the time permitted by Pa.R.Crim.P. 720(a). On
September 2, 2020, this Court issued a Rule to Show Cause why the appeal
should not be quashed as untimely. Rule to Show Cause, 9/2/20. We noted
therein that the judgment of sentence was entered on June 1, 2020, and
Appellant’s notice of appeal was filed July 20, 2020, “in excess of the 30-day
appeal period.” Id. (citing Pa.R.A.P. 903(a) and, inter alia, Commonwealth
v. Bilger, 803 A.2d 199, 202 (Pa. Super. 2002) (for the purposes of triggering
the appeal period, the filing of an untimely post-sentence motion is equivalent
to a complete failure to file a post-sentence motion.)).

       In his response to the Rule, Appellant alleged he faxed the post-
sentence motion on the evening of June 11, 2020, the day it was due, in
keeping with Venango County Common Pleas Covid-19 policy and the
Executive Order related to Covid-19 issued by the Venango County President
Judge. Response to Rule to Show Cause, 9/17/20. We filed an order directing
Appellant to provide this Court with sufficient proof of the date his post-
sentence motion was faxed to the Venango Common Pleas Court. Order,
9/28/20. In his response, Appellant’s counsel indicated that he did “not have
in his possession the fax transmission sheet that the motion was fax-filed on
June 11, 2020.” Second Response to Rule to Show Cause, 10/7/20. Counsel
did provide the “relevant Covid-19 policy referenced in [his] September 17,
2020 response.” Id.; Order, 9/28/20. We note that the trial court did not
question the timeliness of the post-sentence motion and denied it on June 24,
2020. The issue raised therein is the precise issue raised herein. This Court
discharged the Rule to Show Cause and allowed the appeal to proceed.

                                           -2-
J-S07013-21



            On July 20, 2020, [Appellant] filed his Notice of Appeal . . . .
      On July 21, 2020, the [c]ourt directed [Appellant] to file a concise
      statement of matters complained of on appeal in accordance with
      Pa.R.A.P. 1925(b) within 21 days. The [c]ourt also granted
      [Appellant’s] Motion to Proceed In Forma Pauperis on that date.
      Both of these orders were docketed on July 21, 2020. On August
      19, 2020, [Appellant] filed his Concise Statement. [Appellant] did
      not request that the [c]ourt extend the time period in which
      [Appellant] could file his Concise Statement.

Trial Court Opinion, 8/25/20, at unnumbered 1–3.

      Appellant raises the following issue on appeal:

       I.   Did the trial court err in the determination that Appellant is
            not Recidivism Risk Reducation [sic] Incentive (RRRI)
            eligible?

Appellant’s Brief at 9.

      We first determine whether Appellant’s issue is preserved for our review

because it is well-established that failure to comply with the minimal

requirements of the Pennsylvania Rules of Appellate Procedure will result in

the waiver of those issues on appeal. Commonwealth v. Schofield, 888

A.2d 771, 774 (Pa. 2005).      Rule 1925(b) requires an appellant to file and

serve on the trial judge a concise statement of the errors complained of on

appeal no later than twenty-one days after entry of an order requesting the

statement. Failure to comply with this requirement will result in the automatic

waiver of appellate review of the issues raised in the untimely statement.

Commonwealth v. Hill, 16 A.3d 484, 494 (Pa. 2011); Commonwealth v.

Castillo, 888 A.2d 775, 779-80 (Pa. 2005).




                                      -3-
J-S07013-21


      Here, Appellant’s counsel filed a late Pa.R.A.P. 1925(b) statement. The

trial court explained that Appellant’s Rule 1925(b) statement was due by

August 11, 2020, but was not filed until August 18, 2020. Trial Court Opinion,

8/25/20, at unnumbered 3. While the trial court determined that the issue,

therefore, was waived, it addressed the issue in full. Id.

      Our review of the record reveals that the Pa.R.A.P. 1925(b) statement

was due on August 11, 2020, but was not filed until August 19, 2020. Docket

number 8. Indeed, Appellant concedes that he filed the statement eight days

late. Appellant’s Brief at 18. Appellant argues, however, that although the

trial court held the issue to be waived, it addressed it in the alternative. Id.

at 19. Thus, he advocates against waiver.

      We conclude that because the trial court has filed an opinion addressing

the issue presented in the late Rule 1925(b) concise statement, we will not

find the issue waived on this basis. See Commonwealth v. Rodriguez, 81

A.3d 103 (Pa. Super. 2013) (concise statement filed four days late did not

result in waiver where trial court issued opinion addressing issues raised

therein); Commonwealth v. Burton, 973 A.2d 428, 433 (Pa. Super. 2009)

(where the appellant filed an untimely Pa.R.A.P. 1925(b) statement one day

after it was due, appellate court may decide appeal on merits if trial court had

adequate opportunity to prepare opinion addressing issues raised on appeal).

      We also decline to find waiver because Appellant’s issue implicates the

legality of the sentence imposed. Commonwealth v. Tobin, 89 A.3d 663,


                                     -4-
J-S07013-21


670 (Pa. Super. 2014).    When an issue presents a question of statutory

construction and implicates the legality of the sentence, our standard of

review is de novo and the scope of our review is plenary. Commonwealth

v. Northrip, 985 A.2d 734, 736 (Pa. 2014).

     In Commonwealth v. Barbaro, 94 A.3d 389 (Pa. Super. 2014), we

explained the RRRI Act and the requirements it imposes on sentencing courts

in this Commonwealth:

     The RRRI Act

           seeks to create a program that ensures appropriate
           punishment for persons who commit crimes,
           encourages inmate participation in evidence-based
           programs that reduce the risks of future crime and
           ensures the openness and accountability of the
           criminal justice process while ensuring fairness to
           crime victims.

     61 Pa.C.S. § 4502; see Commonwealth v. Gonzalez, 10 A.3d
     1260, 1262 (Pa. Super. 2010), appeal denied, 610 Pa. 616, 21
     A.3d 1190 (2011). Under the RRRI Act:

           (1) ... a sentencing court must designate a sentence
           as an RRRI sentence whenever the defendant is
           eligible for that designation, and (2) a defendant is
           eligible for that designation if he has not been
           previously convicted of certain enumerated offenses
           and “does not demonstrate a history of present or
           past violent behavior.”

     Gonzalez, 10 A.3d at 1262 (quoting 61 Pa.C.S.A. § 4503;
     footnote omitted; emphasis in original). Therefore, the RRRI Act
     requires the sentencing court to determine whether the defendant
     is an “eligible offender.” 61 Pa.C.S.A. § 4505(a). The RRRI Act
     defines an “eligible offender,” in part, as:

           “Eligible Offender.” A defendant or inmate convicted
           of a criminal offense who will be committed to the

                                   -5-
J-S07013-21


           custody of the department and who meets all of the
           following eligibility requirements:

                                   * * *

           (3) Has not been found guilty of or previously
           convicted of or adjudicated delinquent for or an
           attempt or conspiracy to commit a personal injury
           crime as defined under section 103 of the act of
           November 24, 1998 (P.L. 882, No. 111), [18 P.S. §
           11.103,] known as the Crime Victims Act, or an
           equivalent offense under the laws of the United
           States or one of its territories or possessions, another
           state, the District of Columbia, the Commonwealth of
           Puerto Rico or a foreign nation.

                                   * * *

     61 Pa.C.S.A. § 4503 (emphasis added; footnotes omitted).

     The Crime Victims Act defines “personal injury crimes” as follows:

        “Personal injury crime.” An act, attempt or threat to commit
        an act which would constitute a misdemeanor or felony
        under the following:

           18 Pa.C.S. Ch. 25 (relating to criminal homicide).

           18 Pa.C.S. Ch. 27 (relating to assault).

           18 Pa.C.S. Ch. 29 (relating to kidnapping).

           18 Pa.C.S. Ch. 31 (relating to sexual offenses).

           18 Pa.C.S. § 3301 (relating to arson and related
           offenses).

           18 Pa.C.S. Ch. 37 (relating to robbery).

           18 Pa.C.S. Ch. 49 Subch. B (relating to victim and
           witness intimidation).

           30 Pa.C.S. § 5502.1 (relating to homicide by
           watercraft while operating under influence).

                                    -6-
J-S07013-21



            The former 75 Pa.C.S. § 3731 (relating to driving
            under influence of alcohol or controlled substance) in
            cases involving bodily injury.

            75 Pa.C.S. § 3732 (relating to homicide by vehicle).

            75 Pa.C.S. § 3735 (relating to homicide by vehicle
            while driving under influence).

            75 Pa.C.S. § 3735.1 (relating to aggravated assault
            by vehicle while driving under the influence).

            75 Pa.C.S. § 3742 (relating to accidents involving
            death or personal injury).

            75 Pa.C.S. Ch. 38 (relating to driving after imbibing
            alcohol or utilizing drugs) in cases involving bodily
            injury.

            The term includes violations of any protective order
            issued as a result of an act related to domestic
            violence.

      18 P.S. § 11.103 (emphasis [omitted]).

Barbaro, 94 A.3d at 391–392.

      In this case, the trial court ruled that Appellant was not RRRI eligible

due to his prior convictions in Michigan for home invasion. Trial Court Opinion,

8/25/20, at unnumbered 1.       Appellant argues that the trial court erred in

determining: 1) second-degree home invasion under Michigan law is

equivalent to burglary graded as a first-degree felony in Pennsylvania,

Appellant’s Brief at 12, and 2) Appellant’s conviction for assaulting, battering,

resisting, obstructing a person under Michigan law demonstrates present or

past behavior by Appellant. Id. at 16.


                                      -7-
J-S07013-21


      We have reviewed the arguments of the parties and the record as a

whole. We conclude that the trial court completely, carefully, and correctly

explained and substantiated why Appellant was not RRRI eligible, and we rely

on the trial court’s explanation in affirming this matter:

      [Appellant] concedes that he was convicted of Home Invasion in
      2012 and Resisting Arrest [in] 2005 in Michigan. The PSI
      indicated that the 2005 conviction was for “Assault Peace Officer”
      and notes a conviction for “Home Invasion-2nd Degree” and
      Burglary in 2012. The docket for the 2012 Michigan case reveals
      that [Appellant] pled guilty to Home Invasion-2nd Degree.

            Home Invasion-2nd Degree in Michigan is equivalent to
      burglary in Pennsylvania. The relevant portion of the Michigan
      home invasion statute reads as follows:

            A person who breaks and enters a dwelling with intent
            to commit a felony, larceny, or assault in the dwelling,
            a person who enters a dwelling without permission
            with intent to commit a felony, larceny, or assault in
            the dwelling, or a person who breaks and enters a
            dwelling or enters a dwelling without permission and,
            at any time while he or she is entering, present in, or
            exiting the dwelling, commits a felony, larceny, or
            assault is guilty of home invasion in the second
            degree.

      MCL § 750.110a(3) (2012). “Dwelling” is defined as “a structure
      or shelter that is used permanently or temporarily as a place of
      abode, including an appurtenant structure attached to that
      structure or shelter.” MCL § 750.110a(1)(a). The relevant
      portions of the Pennsylvania burglary statute read as follows:

            (a) Offense defined.--A person commits the offense
            of burglary if, with the intent to commit a crime
            therein, the person:

                                     * * *

                  (2) enters a building or occupied
                  structure, or separately secured or

                                      -8-
J-S07013-21


                 occupied portion thereof that is adapted
                 for overnight accommodations in which at
                 the time of the offense no person is
                 present.

     18 Pa.C.S. § 3502(a).

            The docket for the 2005 Michigan conviction listed as
     “Assault Police Officer” lists the offense to which [Appellant] pled
     as “Police Officer-Assaulting/resisting/obstructing.” See MCL §
     750.81d (2005). It is not clear from the Michigan docket whether
     or not [Appellant] assaulted, resisted, or obstructed a police
     officer.

                                    * * *

             In order to be eligible for R.R.R.I., a defendant must meet
     all of the following criteria: (1) does not demonstrate a history of
     present or past violent behavior; (2) has not been convicted of an
     offense involving a deadly weapon or firearm, or subject to a
     sentence enhancement for use of a deadly weapon; (3) has not
     been found guilty of or previously convicted of or adjudicated
     delinquent for or criminal attempt, criminal solicitation or criminal
     conspiracy to commit murder, a crime of violence, or a personal
     injury crime (except for Misdemanor-3 Simple Assault); and (4)
     has not been convicted of certain enumerated offenses. 61
     Pa.C.S. § 4503. Included in the definition of “crime of violence”
     are the crimes of assault of a law enforcement officer and
     burglary. 42 Pa.C.S. §9714(g). Resisting arrest is also a crime of
     violence for purposes of R.R.R.I. eligibility. Commonwealth v.
     Finnecy, 135 A.3d 1028, 1033-37 (Pa. Super.2016).

           [Appellant’s] contention that this [c]ourt erred in its
     determination of [Appellant’s] eligibility is without merit for two
     reasons.     First, a change in the R.R.R.I. statutes renders
     [Appellant] ineligible based solely upon the prior home invasion
     conviction. Effective on or about December 18, 2019, 61 Pa.C.S.
     § 4503 was amended to direct that a court consider not just a
     history of violent behavior, but also any conviction for a “crime of
     violence,”—such as a conviction for burglary—when deciding
     whether a defendant is R.R.R.I. eligible. Cullen-Doyle predates
     this change by about 2 years. The current language of section
     4503 renders [Appellant] ineligible on its face. The Superior Court
     has held that changes to the R.R.R.I. Act are applicable to

                                     -9-
J-S07013-21


     defendants who are “convicted and sentenced after the law
     became effective,” even if they committed the offense prior to its
     effective date, as it impacts no vested right, creates no new legal
     burdens, and is generally an act of legislative grace.
     Commonwealth v. Robinson, 7 A.3d 868, 873 (Pa. Super. Ct.
     2010). The date of [Appellant’s] offense was September 27,
     2019. [Appellant] pled guilty on February 20, 2020 and was
     sentenced on June 1, 2020, approximately two months and six
     months, respectively, after the change in law. Just like the
     defendant in Robinson, [Appellant] committed his crime before
     the effective date of a change in the law, but was convicted and
     sentenced after the change. Under the circumstances, it would
     appear that the current language on section 4503—precluding
     eligibility for RRRI based upon any conviction for a crime of
     violence, which would include burglary—should apply to
     [Appellant] and thus render him ineligible on those grounds.

            Second, [Appellant] seems to misapprehend the
     applicability of Cullen-Doyle. While the Supreme Court in that
     case did indeed hold that a “single, present conviction for a violent
     crime does not constitute a history of violent behavior,” Cullen-
     Doyle, 640 Pa. at 791, it so held in the context of a defendant
     whose conviction for burglary in that particular proceeding was
     used to render him ineligible for R.R.R.I. In addition to the
     burglary conviction being a present rather than prior conviction,
     the defendant in Cullen-Doyle was a first-time offender convicted
     of a single count of burglary.1 Id. at 785-86. Furthermore, the
     Supreme Court made a point of noting that, had the legislature
     wanted to exclude potential R.R.R.I. participants based on a single
     conviction for a violent crime, “it could have articulated such intent
     with a definition of ‘eligible offender’ that expressly precluded any
     instance of a conviction for a violent crime.” Id. at 790. That is
     precisely what the legislature did in 2019.             In this case,
     [Appellant] was previously convicted of the Michigan equivalent
     of first-degree felony burglary, and was previously convicted of
     “Assaulting/resisting/obstructing” a police officer in a separate
     incident. [Appellant] has multiple prior convictions for crimes of
     violence and is distinguishable from the defendant in Cullen-Doyle
     on those grounds.

           1 The defendant in Cullen-Doyle was also convicted of
           “several counts of criminal conspiracy to commit first-
           degree felony burglary,” but the Supreme Court did


                                    - 10 -
J-S07013-21


            not appear concerned with those for purposes of the
            RRRI analysis.

Trial Court Opinion, 8/25/20, at unnumbered 1, 3–6 (emphasis in original).

      As in Barbaro, the trial court herein applied the appropriate evaluation

to determine the equivalence of the offenses Appellant committed in Michigan

with the crimes as defined in Pennsylvania. Barbaro, 94 A.3d at 394. As we

explained therein, “[T]he offenses do not identically have to mirror each other

but must be substantially equivalent.”       Id. (quoting Commonwealth v.

Ward, 856 A.2d 1273, 1277 (Pa. Super. 2004)). Moreover, “the differences

between the two statutes are insignificant when compared to the similarities.”

Barbaro, 94 A.3d at 395.      Therefore, we rely on the trial court’s cogent

explanation and conclude the court did not err in finding that Appellant’s

Michigan convictions excluded him from RRRI eligibility.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/1/2021




                                    - 11 -